

115 HRES 614 IH: Celebrating the 99th anniversary of Polish independence.
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 614IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Ms. Kaptur (for herself, Mr. Lipinski, Mr. Smith of New Jersey, Mrs. Walorski, Mr. Franks of Arizona, Mr. Higgins of New York, Mr. Rokita, Ms. Esty of Connecticut, Mrs. Dingell, Mr. McGovern, Mr. Tonko, Mr. Sires, Mr. Aderholt, Mr. Cohen, Mr. Quigley, Mr. Price of North Carolina, Mr. Cartwright, Ms. Eddie Bernice Johnson of Texas, and Mr. Bishop of Georgia) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCelebrating the 99th anniversary of Polish independence. 
Whereas the strong ties between Poland and the United States are cemented with the shared devotion to the values of human rights, civil liberties, and democracy, as well as the resolve to the North Atlantic military alliance’s role in maintaining Eastern Europe’s and global security; Whereas Poles have been present on American soil since before the birth of the United States, where Polish generals Taddeus Kosciuszko and Casimir Pulaski bravely fought for independence and freedom for both the United States and Poland; 
Whereas the shared values of the United States and Poland go back to the 1700s;  Whereas, on May 3, 1791, Poland adopted the first constitution in Europe based on the ideas of liberty and constitutional monarchy, which paved the way for future democratic reforms and equal rights for all; 
Whereas, in October 1795, Poland fell victim of the third partition between the Russian Empire, the Kingdom of Prussia, and the Habsburg Monarchy, and as a result lost its sovereignty for the next 123 years; Whereas Poles’ steadfast fight to regain independence culminated in the November Uprising of 1830 and the January Uprising of 1863, in which hundreds of Poles sacrificed their lives for the reconstitution of Poland’s sovereignty; 
Whereas Poland’s national identity was preserved through fostered education and economic empowerment of the masses, coined in the organic work ideology, that recognized modernization of the Polish society as a prerequisite for preservation of Polish nationhood; Whereas President Woodrow Wilson’s and Igancy Paderewski’s focused advocacy for the cause of Poland’s independence were critical for the recognition of Polish sovereignty after the end of the First World War; and 
Whereas, on November 11, 1918, the Regency Council of Poland named Jozef Pilsudski the Commander in Chief of Poland and entrusted him to build a government for the newly reconstituted Poland, marking the creation of the Second Republic of Poland: Now, therefore, be it That the House of Representatives— 
(1)celebrates the 99th anniversary of Polish independence and values the opportunity to remember the historic events and courageous individuals that brought about reconstitution of Poland’s sovereignty; (2)honors the resolve and sacrifice of the people of Poland, who did not lose their determination to advance the cause of Polish independence during 123 years of partitions; and 
(3)reaffirms the close bonds between Poland and the United States based on the love of freedom, thirst for liberty, and shared commitment to democracy, as well as a strong military cooperation to create a more secure and democratic world. 